Citation Nr: 0801661	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of the veteran's disability rating for 
post-traumatic stress disorder, from 30 percent to 
noncompensable, effective November 1, 2004, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1987 to November 
1990 and from July 1991 to October 1998.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

During the veteran's September 2007 hearing before the Board, 
the following issues were raised: entitlement to service 
connection for hypertension, secondary to a service-connected 
disorder; entitlement to service connection for irritable 
bowel syndrome, secondary to a service-connected disorder; 
entitlement to service connection for depression, secondary 
to a service-connected disorder; entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability; entitlement to an increased evaluation for 
post-traumatic stress disorder (PTSD); entitlement to an 
increased evaluation for patellofemoral syndrome of the right 
knee; entitlement to an increased evaluation for 
patellofemoral syndrome of the left knee; entitlement to an 
increased evaluation for fibromyalgia; and entitlement to an 
increased evaluation for sinusitis.  Accordingly, these 
issues are referred to the RO for the appropriate 
development.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO reduced the 
disability evaluation for the veteran's service-connected 
PTSD from 30 percent to a noncompensable evaluation, 
effective November 1, 2004.

2.  The RO's decision to reduce the evaluation for PTSD from 
30 percent to a noncompensable evaluation was supported by 
the evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.



CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-
connected PTSD from 30 percent to a noncompensable evaluation 
was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim that the reduction in the 
disability evaluation for PTSD was improper, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to the reduction of the 
disability evaluation, an April 2004 rating decision and 
April 2004 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to the issue of the 
reduction.  38 C.F.R. § 3.159(b) (1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records and VA examination 
reports have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  At the April 2006 Board hearing, the veteran stated 
that he had additional pertinent private treatment records; 
the hearing transcript reflects that the veteran indicated 
that he would provide these records within a 60 day period, 
and the record was held open for an additional 60 days to 
accommodate same.  However, no records were received by VA.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In June 1999, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation, effective October 20, 1998.  
In a November 1999 rating decision, the RO proposed reducing 
the veteran's disability evaluation from 50 percent to 30 
percent.  In a February 2000 rating decision, the RO reduced 
the disability evaluation from 50 percent to 30 percent, 
effective June 1, 2000.  Subsequently, in an April 2004 
rating decision, the RO proposed reducing the veteran's 
disability evaluation from 30 percent to noncompensable.  In 
an August 2004 rating decision, the RO reduced the disability 
evaluation from 30 percent to noncompensable, effective 
November 1, 2004.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By an April 19, 2004, 
rating decision and April 24, 2004 letter to the veteran, the 
RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in an August 27, 2004, 
letter and the effective date of the reduction was November 
1, 2004.  The RO satisfied the requirements by allowing a 60-
day period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the veteran's 30 percent disability 
evaluation was awarded effective June 1, 2000, and was 
reduced effective November 1, 2004, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  Under 38 C.F.R. § 
3.344(c), a reexamination that shows improvement in a 
disability warrants a reduction in the disability evaluation.

Under Diagnostic Code 9411, which sets forth the rating 
criteria for PTSD, a 30 percent evaluation is warranted when 
the occupational and social impairment results in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 10 percent evaluation is 
warranted when the medical evidence of record shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress or symptoms; or, when symptoms are controlled by 
continuous medication.  Id.  A noncompensable evaluation is 
assigned when a mental disorder has been formally diagnosed, 
but symptoms are not severe enough to either interfere with 
occupational and social functioning or to require continuous 
medication.  

The Board finds that the evidence of record demonstrates that 
the RO's reduction of the disability evaluation from 30 
percent to a noncompensable evaluation was proper.  An 
examination was conducted in August 2004; at that time, the 
veteran reported that he had extreme, constant depression 
which had increased in severity over the course of the last 
year.  He also stated that he had both initial and middle 
insomnia, and indicated that he experienced mild paranoia 
which led to obsessive behaviors during the night time. The 
veteran stated that he experienced nightmares three or four 
times per week, and flashbacks of events of the ground war in 
the Persian Gulf conflict, including the death of a childhood 
friend.  On review of the psychological test results, the 
examiner stated that the veteran's test results were invalid 
and "consistent with a fake bad profile seen with persons 
who are malingering mental illness."

To that end, the VA examiner noted that during the 
examination interview, the veteran smiled frequently, laughed 
on several occasions, and showed no abnormalities on the 
mental status examination.  Moreover, the veteran appeared 
well-rested when he stated he experienced significant 
fatigue, insomnia, and somnolence.  He also had a "totally 
benign" appearance, laughing occasionally, and was in no 
apparent distress, even while reporting extreme depression, 
which he rated as an 8 on a scale of 1 (best) to 10 (worst).  
The diagnosis was malingering.  The examiner concluded that

[t]he claimant is malingering symptoms of 
mental illness.  Consequently, I consider 
his self-report of his symptoms as well 
as his self-report of daily functioning 
to be unreliable.  His report of symptoms 
was grossly inconsistent with his 
clinical presentation.  Although the 
claimant is 30% service connected for 
posttraumatic stress disorder, I am 
unable to state whether or not he 
actually has any symptoms of 
posttraumatic stress disorder with any 
medical certainty.  The claimant states 
that he is unable to work, but I consider 
his self-report unreliable.  Certainly 
his clinical presentation was consistent 
with someone who could easily obtain 
employment and keep it.  

The veteran's testimony at his September 2007 hearing has 
also been considered.  However, the symptomatology he 
reported at that time is consistent with that which he 
reported during the August 2004 VA examination, the same 
symptomatology the VA examiner concluded was unreliable.  
Although the veteran is competent to report his symptoms, and 
his testimony is considered lay evidence, the Board has the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

The Board also notes that during the veteran's September 2007 
hearing before the Board, he testified that he had received 
medication and treatment for PTSD from private physicians for 
at least the last 7 years, to include treatment from Dr. C. 
from 2002 to 2004, and from Dr. G., continuing from 2004 
through the present.  The record reflects that Dr. C.'s 
specialty is internal medicine and does not indicate what Dr. 
G's specialty was.  Regardless, as noted initially, the 
veteran was notified that he should submit evidence in 
support of his claim, or notify VA so that they could help 
obtain such evidence.  Although the veteran indicated during 
the hearing that it would be "not a problem" to obtain 
these records from his private physicians, he failed to do so 
within the 60-day period following the hearing in which the 
record was held open, and did not indicate to VA that he had 
difficulty in obtaining them and that VA should seek to 
obtain them.  While the VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsidered, 1 Vet. App. 406 (1991).  Further, the 
Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id.  

Here, the medical evidence of record beginning in August 2004 
shows that the veteran's PTSD symptomatology was improved 
such that the evidence only supported a noncompensable 
evaluation, as the August 2004 VA examiner stated that he was 
unable to state whether the veteran actually had any symptoms 
of PTSD.  Thus, the medical evidence of record clearly shows 
an improvement in the veteran's service-connected disorder.  
38 C.F.R. § 3.344(c).  Accordingly, the RO's reduction of the 
evaluation for PTSD was proper.

Because the evidence of record does not reflect that the 
veteran's symptomatology is currently so severe as to warrant 
a compensable evaluation, the preponderance of the evidence 
is against the veteran's claim for restoration of the 30 
percent evaluation for PTSD.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The rating reduction for PTSD from 30 percent to a 
noncompensable evaluation was proper, and the appeal is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


